Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 12/16/2021 has been entered. Claims 2 – 3 have been cancelled. Claims 1 and 4 are pending and under examination.
Applicant’s amendment to claim 1 renders the previous rejection under 112(a) moot

Response to Arguments
Applicant’s arguments, filed 12/16/2021 with respect to the amendment to claim 1, have been fully considered and are persuasive.  The rejection under 103 in view of Pendse (US 6,059,894) and Enomoto (US 2012/0101191) has been withdrawn. The examiner agrees that while Pendse does teach using a dicarboxylic acid as an organic acid, it is in combination with other carboxylic acids such as monocarboxylic acid and hydroxycarboxylic acids or the organic acid of Pendse may be solely monocarboxylic acid, which would not meet the currently claimed limitation of the flux consisting of 2,4 – diethyl – 1,5 – pentanediol, an organic acid selected from the group listed, and solvent, with optional components of an amine, halogen compound, thixotropic agent, base agent, and surfactant. Therefore, the rejection is withdrawn. 


Reasons for Allowance
Claims 1 and 4 as filed on 12/16/2021 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the composition of claim 1. The closest prior art is Pendse (US 6,059,894) in view of Enomoto (US 2012/0101191), which teaches using 2,4 – diethyl – 1,5 – pentanediol and an organic acid(s), but requires additional components such as additional carboxylic acids that does not anticipate or teach the claimed composition consisting of 2,4 – diethyl – 1,5 – pentanediol, an organic acid selected from the group listed, and solvent, with optional components of an amine, halogen compound, thixotropic agent, base agent, and surfactant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738